Exhibit 10.3 ETRE FINANCIAL, LLC /ETRE REIT, LLC TRADEMARK LICENSE AGREEMENT This ETRE FINANCIAL, LLC /ETRE REIT, LLC TRADEMARK LICENSE AGREEMENT ("Agreement"), is entered into as of the [●] day of [●] 2014 ("Effective Date"), by and between the Parties, ETRE Financial, LLC, a Delaware limited liability company, having a principal place of business at 44 Wall Street, New York, NY 10005 ("ETRE Financial"), and ETRE REIT, LLC, a Delaware series limited liability company with offices at 44 Wall Street, New York, NY 10005 ("ETRE REIT", and together with ETRE Financial, the "Parties"), and the Parties agree as follows: ARTICLE1 BACKGROUND AND DEFINITIONS ETRE Financial has adopted, is using, and is the owner of the Licensed Mark (as defined in Article 1.7) in the United States for financial services. ETRE REIT intends for each of its Series to elect and qualify as a real estate investment trust under the Internal Revenue Code of 1986, as amended, and ETRE Financial intends for the Administrative Agent to act as administrative agent on behalf of each Series of ETRE REIT. ETRE REIT desires to use the Licensed Mark as part of the trade name "ETRE REIT, LLC" and in connection with the Licensed Services (as defined in Article 1.9). ETRE Financial desires to license the Licensed Mark to ETRE REIT to be used as part of a the trade name ETRE REIT, LLC and in connection with the Licensed Services subject to the terms and conditions set forth in this Agreement. "Administrative Agent" means ETRE Asset Manager, LLC, a Delaware limited liability company and a subsidiary of ETRE Financial. "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a person or entity, whether through the ownership of voting securities, by contract or otherwise. "Licensed Mark" means the mark ETRE. "Licensed Trade Name" means the limited liability company name ETRE REIT, LLC and any variation thereof including the term ETRE that is used by Licensed Users. "Licensed Services" means commercial real estate investment products and services offered in the United States by Licensed Users. 1 "Licensed User" and "Licensed Users" means ETRE REIT, ETRE REIT's Series and ETRE REIT's Subsidiaries. "Operating Agreement" means the First Amended and Restated Limited Liability Company Agreement of ETRE REIT, as it may be amended, modified, supplemented or restated from time to time. "Series" means a series of ETRE REIT, either currently existing or designated hereafter pursuant to the Operating Agreement. "Subsidiary" means any limited liability company, corporation, partnership or other legal entity: more than fifty percent (50%) of whose shares or outstanding securities (representing the right to vote for the election of directors or other managing authority) are, now or hereafter, Controlled, directly or indirectly by a Party hereto, but such entity shall be deemed to be a Subsidiary for the purposes of this Agreement only so long as such Control exists; or which does not have outstanding shares or securities, as may be the case in a partnership, joint venture, or unincorporated association, but more than fifty percent (50%) of whose ownership interest representing the right to make decisions for such entity is now or hereafter, Controlled, directly or indirectly by a Party hereto, but such entity shall be deemed to be a Subsidiary for the purposes of this Agreement only so long as such Control exists. ARTICLE2 LICENSE GRANT AND CONDITIONS OF LICENSED USE ETRE Financial hereby grants Licensed Users a nonexclusive, nontransferable, nonsublicensable, royalty-free license to use and display the Licensed Trade Name and the Licensed Mark in the United States solely in connection with the Licensed Services. All use of the Licensed Mark by Licensed Users, and all goodwill associated with such use, shall inure to the benefit of ETRE Financial. Licensed Users shall use the Licensed Mark in a form which is in accordance with sound trademark practice so as not to weaken the value of the Licensed Mark. Licensed Users shall use the Licensed Mark in a manner that does not derogate, based on an objective business standard, ETRE Financial's rights in the Licensed Mark or the value of the Licensed Mark, and shall take no action that would, based on an objective standard, interfere with, diminish or tarnish those rights or value. The Licensed Mark shall remain the exclusive property of ETRE Financial and nothing in this Agreement shall give Licensed Users any right or interest in the Licensed Mark except the licenses expressly granted in this Agreement. All of ETRE Financial's rights in and to the Licensed Mark, including, but not limited to, the right to use and to grant others the right to use the Licensed Mark, are reserved by ETRE Financial. No license, right, or immunity is granted by either Party to the other, either expressly or by implication, or by estoppel, or otherwise with respect to any trademarks, copyrights, or trade dress, or other property right, other than with respect to the Licensed Trade Name and the Licensed Mark in accordance with Article 2.1 of this Agreement. 2 Licensed Users acknowledge that ETRE Financial is the sole owner of all right, title and interest in and to the Licensed Mark, and that Licensed Users have not acquired, and shall not acquire, any right, title or interest in or to the Licensed Mark except the right to use the Licensed Mark in accordance with the terms of this Agreement. Licensed Users shall not register the Licensed Mark in any jurisdiction without ETRE Financial's express prior written consent, and ETRE Financial shall retain the exclusive right to apply for and obtain registrations for the Licensed Mark throughout the world. Licensed Users shall not challenge the validity of the Licensed Mark, nor shall Licensed Users challenge ETRE Financial's ownership of the Licensed Mark or the enforceability of ETRE Financial's rights therein. Licensed Users shall designate the first or a prominent use of the Licensed Mark in all promotional materials, documents, brochures, and/or manuals with the symbol "SM". Licensed Users agree to cooperate with ETRE Financial's preparation and filing of any applications, renewals or other documentation necessary or useful to protect and/or enforce ETRE Financial's intellectual property rights in the Licensed Mark. Licensed Users shall notify ETRE Financial promptly of any actual or threatened infringements, imitations or unauthorized uses of the Licensed Mark of which Licensed Users become aware. ETRE Financial shall have the sole right, though it is under no obligation, to bring any action for any past, present and future infringements of its intellectual property rights in the Licensed Mark. Licensed Users shall cooperate with ETRE Financial, at ETRE Financial's expense for any out-of-pocket costs incurred by Licensed Users, in any efforts by ETRE Financial to enforce its rights in the Licensed Mark or to prosecute third party infringers of the Licensed Mark. ETRE Financial shall be entitled to retain any and all damages and other monies awarded or otherwise paid in connection with any such action. Quality Control. In order to promote the goodwill symbolized by the Licensed Mark, Licensed Users will insure that the Licensed Services shall be of the same high quality as the services marketed or otherwise provided by ETRE Financial. Licensed Users shall use the Licensed Mark only in connection with services that meet or exceed generally accepted industry standards of quality and performance. ETRE Financial shall have the right to monitor the quality of the services provided and promotional materials used by Licensed Users, and Licensed Users shall use reasonable efforts to assist ETRE Financial in monitoring the quality of the services provided and promotional materials used by Licensed Users. 3 From time to time and upon ETRE Financial's request, Licensed Users shall submit to ETRE Financial samples of all materials bearing the Licensed Mark, including, without limitation, any advertising, packaging and other publicly disseminated materials. If ETRE Financial discovers any improper use of the Licensed Mark on any such submission and delivers a writing describing in detail the improper use to ETRE REIT, Licensed Users shall remedy the improper use immediately. ARTICLE3 TERM AND TERMINATION Either Party may terminate this Agreement by giving the other Party thirty (30) days' prior written notice. This Agreement and all rights and licenses granted under this Agreement shall terminate as soon as practicable, but no longer than thirty (30) days, after: ETRE REIT is acquired by a third party; or The Administrative Agent no longer acts as the administrative agent for any of the Series then existing. In the event that ETRE REIT loses Control of a Subsidiary, all rights and licenses granted to the former Subsidiary under this Agreement shall immediately terminate. In the event that a Series is terminated pursuant to the Operating Agreement, all rights and licenses granted to such Series under this Agreement shall immediately terminate. Upon termination of this agreement, Licensed Users shall immediately cease use of the Licensed Trade
